Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This action is in response to the claimed listing filed on 05/24/2022.
Claims 1-28 are pending. 
Response to Arguments
This is in response to the Argument Remarks filed on 05/24/2022. 
- With regards to the submission of Applicant for claimed limitations interpreted under 35 USC 112(f), where Applicant submitted that each of the independent claims uses the terms "circuits", "processors", both of which cannot be interpreted as generic placeholders with claims 15 and 22 further not disclosing a generic placeholder.
Examiner respectfully submits that claimed terms, in Claim 1, “one or more circuits to perform one or more compilers to compile”, in Claim 8, “one or more processors to perform one or more compilers to compile”, in Claim 15, “perform one or more compilers”, and in Claim 22, “perform one or more compilers”, which are addressed in the  “Claimed Interpretation”,  are plain and provide no structure thereafter. Since each of the claim terms as mentioned  recites the generic languages without reciting sufficient structure to perform the recited function. It is proper to invoke the interpretation by 35 U.S.C. 112(f). Particularly, process claims 1-7, non-transitory machine-readable medium claims 15-21, and method claims 22-27, show each of the claimed groups cites a single element as interpreted by the 35 USC 112(f). Accordingly, the claims in the group is properly rejected under USC 112(a). 
- With regards to the submission of Applicant for independent claim 1, and thus for independent claims 8, 15, and 22 (A and B) ; especially with claim 1, Applicant submitted that the claim teaches a compiler which can take compiled function to an intermediate representation to produce a compiled lower machine code; Applicant submitted Rotem is directed to teaching taking intermediate representations and further compiling these representations to generate a set of instructions, not bringing together a compiled portion of code with an intermediate representation through compilation. See section 5, paragraph 1, "CPU Backend". Rotem describes compiling to generate optimized machine code for execution in just-in-time mode. Again, the just-in-time mode refers to the execution component while the compilation is directed to taking the intermediate representation and using this representation to further generate optimized instructions.
Examiner respectfully submits that Rotem discloses machine leaning compiler with various aspects. The maps in Rotem including its abstract address the broad claimed interpreted under 35 USC 112(f).  Moreover, as admitted by the Applicant in the remarks as that, “the claim teaches a compiler which can take compiled function to an intermediate representation to produce a compiled lower machine code”. It should be noted that it is the task of any compiler to take compiled functions in its source code to an intermediate representation to produce a compiled lower machine code. Thus, the claim is claiming a generic compiler only.  

- With regards to the submission of Applicant for Dependent claims 2-4, 9-11, 16-18, 23-25 (C), Applicant’ submission is general. Thus the Rotem remains addressing the Dependent claims as provided.


- With regards to the submission of Applicant for dependent claims 5, 12, 19, 26, for the claims rejected under combination of Rotem and LLVM. Applicant submission is general, and merely requires the establishment of prime facie for the combination. 
Examiner would respectfully submits the combine of LLVM address the generic limitations recited in the claims 5, 12, 19, 26. Under KSR, if the deficiencies that do not require skills of the art, or a high level technique to resolve, then the combination is proper.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
-In Claim 1, “one or more circuits to perform one or more compilers to compile”, and this limitation is to cover as the scope for the dependent claims 2-7;
-In Claim 8, “one or more processors to perform one or more compilers to compile”, and this limitation is to cover as the scope for the dependent claims 9-14;
-In Claim 15, “perform one or more compilers”, and this limitation is to cover as the scope for the dependent claims 16-21;
-In Claim 22, “perform one or more compilers”, and this limitation is to cover as the scope for the dependent claims 23-28;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 15-28 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-11, 13-18, 20-25, and 27-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rotem et al., “Glow: Graph Lowering Compiler Techniques for Neural Networks”, 2018, ResearchGate, pp. 1-10.
As per Claim 1:  Rotem discloses, 
1. A processor, comprising:
one or more circuits to perform one or more compilers (See Rotem: In Abstract, and Introduction in p. 1, e.g. the Glow) to compile one or more compiled portions of code with one or more intermediate representations of one or more portions of code (See whole sec. 5, in p. 8-9, especially, within CPU backend, it perform compiling low level intermediate representation and mixed with an object file in JIT manner, or in sec. 5.1, call external library, etc.).

As per Claim 2: Regarding,
2. The processor of claim 1, wherein the intermediate representations include one or more separately-compiled representations of one or more convolution kernels or matrix multiplies.
(See Rotem: In sec. 3.1, p. 3, sec. 3.4, p. 5, sec. 5.1, p. 8,  refer to “convolution” and “matrix multiplication Operations”)

As per Claim 3: Regarding,
3.    The processor of claim 1, wherein the one or more intermediate representations correspond to one or more application-specific function objects.
(See Rotem: See sec. 2.1, p. 2, sec. 4.1, refer to TensorFlow, or Tensor)

As per Claim 4: Regarding,
4.    The processor of claim 3, wherein the application-specific function objects are received from an application through an application programming interface (API).
(See Rotem: secs. 2.1, 2.2, p. 2, show TensorFlow, or Tensor are not part of complier backend, therefore, it is from an application, and in programming, it is from APIs)

As per Claim 6: Regarding,
6.    The processor of claim 1, wherein the one or more circuits are further to compile into bitcode for distribution in one or more libraries.
(See Rotem: p. 7 sec. 5.1, in right column, “Glow compiles a small standard library into LLVM bitcode that it ships with the compiler. During the compilation process, Glow loads the bitcode from disk and specializes the operator implementations for the specific context”)

As per Claim 7: Regarding, 
7.    The processor of claim 1, wherein the one or more circuits are further to perform one or more optimizations before compiling using one or more just-in-time code generation procedures.
(See Rotem, Sec. 5, in p. 7, “It uses LLVM to optimize and emit machine code and was tested on x86 and ARM64. The backend can emit a stand-alone object file to disk or execute code in just-in-time mode”). It would be noted that JIT is well-known and used when IR is appeared in form of Bitcode/Bytecode, and the concept of JIT is used very common)

As per Claims 8-11, 13-14: Claims are directed to a system having claimed recitations corresponding to the limitations in claims 1-4, 6-7. The rejection of claims has the same rationale as addressed in claims 1-4, 6-7 above.

As per Claims 15-18, 20-21: Claims are directed to a non-transitory machine-readable medium having claimed recitations corresponding to the limitations in claims 1-4, 6-7. The rejection of claims has the same rationale as addressed in claims 1-4, 6-7 above.

As per Claims 22-25, 27-28: Claims are directed to a method having claimed recitations corresponding to the limitations in claims 1-4, 6-7. The rejection of claims has the same rationale as addressed in claims 1-4, 6-7 above.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 5, 12, 19, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over by Rotem et al., “Glow: Graph Lowering Compiler Techniques for Neural Networks”, 2018, ResearchGate, pp. 1-10, in view of 
LLVM Compiler Infrastructure, “Stack maps and patch points in LLVM”, 2018, retrieved from https://web.archive.org/web/20180315115051/https://llvm.org/docs/StackMaps.html , 8 pages (Hereinafter: LLVM).
As per Claim 5: Regarding,
5.    The processor of claim 3, wherein at least one intermediate representation corresponding to the one or more application-specific function objects is inserted at one or more callback locations.
As incorporated with claim 3 above, 
Rotem does not mention inserted at one more callback locations in claimed recitation application-specific function objects is inserted as one more callback locations. Rotem is with Glow using LLVM, etc., it shows during the compilation, mixing IR and object files, and Object files are as of the call functions from a library (see sec. 5).
	LLVM reference discloses insertion as one more callback locations (See in p. 6, Stack Map Section, refer to the LLVM C API ,
“A JIT compiler can easily access this section by providing its own memory manager via the LLVM C API LLVMCreateSimpleMCJITMemoryManager(). When creating the memory manager, the JIT provides a callback: LLVMMemoryManagerAllocateDataSectionCallback(). When LLVM creates this section, it invokes the callback and passes the section name. The JIT can record the in-memory address of the section at this time and later parse it to recover the stack map data.”)
Thus, LLVM is the compiler component in Rotem. With the LLVM reference, it provides infrastructures including callback locations, as part of the compiler components, when used with JIT it will utilize callbacks for conforming JIT compiling purposes.
	Therefore, it would be obvious to an ordinary of skills before the effective filing of the application to combine the teaching of Rotem with LLVM and JIT, and the teaching of LLVM reference with JIT compiler utilizing Callback location in stack map. The combination would be obvious for conforming to the Compiler components and compiling purposes, in this matter the callback is the component of LLVM and JIT compilers, used for passing parameters that are conformance in any computer programming.   

As per Claims 12, 19, and 26: The rejection of claims has the same rationale as addressed in claim 5 above.


Conclusion
	 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ted T Vo whose telephone number is (571)272-3706.  The examiner can normally be reached on 8am-4:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Y Zhen can be reached on (571) 272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
TTV
August 1, 2022
/Ted T. Vo/
Primary Examiner, Art Unit 2191